Exhibit 12.1 Cohu, Inc. Consolidated Ratio of Earnings to Fixed Charges (1) Nine Months Ended Year Ended Year Ended Year Ended Year Ended Year Ended (in thousands) Sept. 24, 2016 Dec. 26, 2015 Dec. 27, 2014 Dec. 28, 2013 Dec. 29, 2012 Dec. 31, 2011 Fixed charges: Interest expense $ - $ - $ - $ - $ - $ - Capitalized interest - Interest portion of rental expense (2) 676 449 457 422 249 261 Total fixed charges $ 676 $ 449 $ 457 $ 422 $ 249 $ 261 Earnings available for fixed charges: Income (loss) from continuing operations before income taxes $ 2,801 $ 8,003 $ 19,433 $ ) $ ) $ 15,461 Distributed equity income of affiliated companies - Add: Fixed charges 676 449 457 422 249 261 Less: Capitalized interest - Less: Net income – noncontrolling interests - Total earnings available for fixed charges $ 3,477 $ 8,452 $ 19,890 $ ) $ ) $ 15,722 Ratio of earnings to fixed charges: (1) N/A N/A Dollar amount of deficiency (3) $ - $ - $ - $ ) $ ) $ - For purposes of calculating the ratio of earnings to fixed charges, earnings represent income (loss) before income taxes, plus fixed charges and amortization of capitalized interest and less capitalized interest; and fixed charges include interest expense, capitalized interest, amortization of deferred financing costs and an interest component of rent expense. Interest component of rental expense is estimated to equal 1/4th of such expense, which is considered a reasonable approximation of the interest factor. Dollar amount of deficiency is the amount of earnings required to attain a ratio of 1:1.
